Judgment, Supreme Court, New York County (Charles H. Solomon, J.), rendered March 1, 2011, convicting defendant, upon his guilty plea, of two counts of burglary in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of seven years, unanimously affirmed.
Although defendant moved to withdraw his plea, he did so on different grounds from those raised on appeal. Therefore, defendant did not preserve his present arguments that he misunderstood the terms of the plea and that he should have been granted more time to consider it (see People v Lopez, 71 NY2d 662, 665 [1988]), and we decline to review them in the interest of justice.
As an alternative holding, we also reject these claims on the merits. The record establishes that the plea was knowing, intelligent and voluntary (see generally People v Fiumefreddo, 82 *460NY2d 536, 543 [1993]). During the allocution, the court clearly stated the promised sentence, and defendant acknowledged that he understood. Furthermore, the record demonstrates that defendant had a sufficient opportunity to consult with counsel and consider the offer. Concur — Saxe, J.E, Sweeny, Moskowitz, Freedman and Manzanet-Daniels, JJ.